IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00236-CV

DWIGHT P. FONTENOT, SR.,
                                                            Appellant
v.

GLEN HIGHLANDS COMMUNITY
ASSOCIATION, INC.,
                                                            Appellee



                          From the County Court at Law
                               Ellis County, Texas
                            Trial Court No. 13-C-3513


                          MEMORANDUM OPINION


      Appellant has filed a motion to voluntarily dismiss this appeal. See TEX. R. APP.

P. 42.1(a)(1). He asks that costs be assessed against the party incurring them.

      Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled, and the certificate of conference represents that Appellee

does not oppose this motion. The motion is granted, and the appeal is dismissed with

each party to pay the costs in this behalf expended as they have been incurred.
                                             REX D. DAVIS
                                             Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 23, 2015
[CV06]




Fontenot v. Glen Highlands Cmty. Ass’n                      Page 2